Citation Nr: 1531204	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-24 340	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Seattle, Washington	


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome with sciatic nerve involvement, rated 20 percent disabling prior to July 11, 2011 and 40 percent disabling since that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2012, the RO granted an increased (40 percent) rating for the service-connected back disability, effective from July 11, 2011.

In January 2014, a Decision Review Officer granted service connection for radiculopathy of the right and left lower extremities and assigned initial 20 percent and 40 percent disability ratings, respectively, both effective from December 17, 2013.  This determination is on appeal as part of the claim for an increased rating for the service-connected back disability.

The Veteran testified before the undersigned at a May 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected back disability may have worsened since his last examination in December 2013.  See page 11 of the hearing transcript.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected back disability is triggered.

Entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the evidence reflects that the Veteran has had periods of unemployment during the claim period and he reported during the May 2015 hearing that he was only working 8 hours per week and that such employment was not gainful.  He has submitted formal claims for a TDIU during the claim period and he contends that he is unable to maintain gainful employment due to his service-connected disabilities.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU.

While the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, see 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran indicated in an August 2004 statement that he was in receipt of state disability benefits for his service-connected back and knee disabilities (see an August 2004 VA Form 21-4138).  At that time, he was living in California.  Hence, there may be records associated with his state disability claim that are relevant to the issues on appeal.  A remand is necessary to attempt to obtain these records.

Moreover, evidence associated with the file (including the Veteran's testimony during the May 2015 hearing) reveals that he has participated in the VA Vocational Rehabilitation Program.  There is no vocational rehabilitation folder currently included with the claims file and such evidence may be relevant to the issues on appeal.  Hence, any such records should be obtained upon remand.  Updated VA treatment records shall also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the contents of the Veteran's vocational rehabilitation folder, including all counseling records. 

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a back disability, a neurologic disability of the lower extremities, a knee disability, and hemorrhoids.

The Veteran shall specifically be asked to complete an authorization for VA to obtain all records pertaining to his claim for disability benefits from the State of California (see the August 2004 VA Form 21-4138) and all records of his treatment for a back disability, a neurologic disability of the lower extremities, a knee disability, and hemorrhoids from any sufficiently identified private treatment provider.  The AOJ shall attempt to obtain any relevant records for which a sufficient release is submitted.

3.  Obtain all outstanding VA records of treatment, to specifically include: 
(a)  all records from the VA Loma Linda Healthcare System dated from December 2007 through the present; (b)  all records from the VA Long Beach Healthcare System dated from January 2006 through the present;
(c)  all records from the VA Puget Sound HealthCare System dated from December 2014 through the present; and
(d)  all such records from any other sufficiently identified VA facility.

4.  Then, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of motion (in degrees) of thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner shall also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA Social Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., intervertebral disc syndrome with sciatic nerve involvement; left lower extremity radiculopathy; right lower extremity radiculopathy; bilateral degenerative arthritis of the knees; and hemorrhoids) on his ordinary activities, to include his employability. 

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Then readjudicate the claims, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




